MEMORANDUM **
Elizabeth de Ford appeals pro se the district court’s judgment dismissing her civil rights action against the United States Attorney General’s Office and The Kiva grocery store. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Transmission Agency of California v. Sierra Pacific Power Co., 295 F.3d 918, 927 (9th Cir. 2002), and we affirm.
The district court properly dismissed de Ford’s claims against the Attorney General’s Office. As an agency of the United States, it is entitled to sovereign immunity. See Cato v. United States, 70 F.3d 1103, 1110 (9th Cir.1995).
The district court did not abuse its discretion in declining to exercise supplemental jurisdiction over de Ford’s state law claims against The Kiva. See 28 U.S.C. § 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir.2001).
We lack jurisdiction to review the vexatious litigant order. See Culinary and Service Employees Union, AFL-CIO Local 555 v. Hawaii Employee Ben. Admin., Inc., 688 F.2d 1228, 1232 (9th Cir. 1982). De Ford filed a notice of appeal before the district court entered its vexatious litigant order. Therefore, de Ford was required to amend her notice of appeal to make it effective as to the vexatious litigant order. See id. She did not.
Appellees’ request for judicial notice is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.